DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-15, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2016/0126434) hereinafter “Nakabayashi” in view of Pschenitzka et al. (US 2018/0102449) hereinafter “Pschenitzka” and in further view O’Brien et al. (US 2016/0074833) hereinafter “O’Brien” as evidenced by https://web.archive.org/web/20150401161824/http://en.wikipedia.org/wiki/Black_silicon hereinafter “Black Silicon” (from April 1, 2015; See attached).
Regarding claim 10, Fig. 2C of Nakabayashi teaches a light emitting diode (LED) device (Paragraph 0009) comprising: a submount (Item 13); a first LED chip (Leftmost Item 14) and a second LED chip (Middle Item 14) on a surface of the submount (Item 13), where the first LED chip (Leftmost Item 14) is laterally separated from the second LED chip (Middle Item 14) on the surface; a first light altering material (Item 18) arranged between the first LED chip (Leftmost Item 14) and the second LED chip (Middle Item 14) on the submount (Item 13), where the first light altering material (Item 18) comprises a plurality of particles in a binder (Paragraph 0076).  
While the scale by which Nakabayashi is teaching for the light altering material (Paragraph 0077 where the light altering material has a thickness between 1 and 100 micrometers and is composed of reflecting material and binder) would seem to render obvious the reflective particles being nanoparticles, Nakabayashi does not explicitly teach where the plurality of particles are a plurality of nanoparticles.
Pschenitzka teaches where scattering particles can be nanoparticles such as nanowires (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the reflective particles taught by Nakabayashi as a plurality of nanoparticles because the nanoparticles have a large surface area such that more light can be scattered/absorbed (Pschenitzka Paragraph 0045).
Nakabayashi does not teach where the plurality of nanoparticles is configured to primarily absorb visible light in a first wavelength range and primarily refract visible light in a second wavelength range that is different than the first wavelength range. 
O’Brien teaches where silicon nanowires have a dark brown color and are known to have low reflectance and high absorption over the visible wavelength spectra (Paragraph 0042).
The Applicant’s specification in Paragraph 0089 acknowledges that “A brown color or other non-black or non-white color provides a narrower absorption spectrum than particles that are black”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the dark brown silicon nanowires taught by O’Brien as the absorbing fillers (plurality of nanoparticles) taught by the combination of Nakabayashi such that the plurality of nanoparticles is configured to primarily absorb visible light in a first wavelength range and primarily refract visible light in a second wavelength range that is different than the first wavelength range because silicon nanowires are known to absorb as much as (See Examiner’s Note below) 99% of incident light over a broad spectral range (O’Brien Paragraph 0042) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Nakabayashi does not teach where the plurality of nanoparticles comprises a reflectance percentage in a range from 20% to 70% for light emitted from the first LED chip and the second LED chip. 
However, when the nanoparticles comprise dark brown silicon nanowires as stated above, the plurality of nanoparticles will comprise a reflectance percentage in a range from about 20% to about 70% for light emitted from the first LED chip and the second LED chip. (See “Black Silicon” properties section where reflectivity of silicon can be anywhere from 20-30% and only black silicon needles have a reflectivity as low as 5%).
Examiner’s Note : The Examiner notes that the phrase “as much as” with respect to absorption means that absorption can be as high as a certain value, not that it necessarily is at the highest value indicated (in the case of O’Brien 99%). 
Regarding claim 13, the combination of Nakabayashi, Pschenitzka, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above.
Nakabayashi does not teach where the plurality of nanoparticles comprise shapes including one or more combinations of wires, spheres, ovals, cubes, pyramids and asymmetric shapes.
Pschenitzka teaches where scattering nanoparticles can be elongated particles such as nanowires or irregularly shaped particles (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of nanoparticles comprises shapes including one or more combinations of wires, spheres, ovals, cubes, pyramids and asymmetric shapes because the nanowires and irregular shapes have a large surface area such that more light can be scattered/absorbed (Pschenitzka Paragraph 0045).
Regarding claim 14, Nakabayashi further teaches where the first light altering material (Item 18) further comprises TiO2 in the binder (Paragraph 0076).   
Regarding claim 15, Nakabayashi further teaches where the first light altering material (Item 18) is arranged around an entire perimeter of the first LED chip (Leftmost Item 14) and around an entire perimeter of the second LED chip (Middle Item 14).
Regarding claim 40, Nakabayashi further teaches where the first light altering material (Item 18) further comprises a plurality of particles that are configured to primarily refract visible light (Paragraph 0076 where TiO2 is present).   
Regarding claim 41, the combination of Nakabayashi, Pschenitzka, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above.
Nakabayashi further teaches where the plurality of particles comprises white particles (Paragraph 0076 where TiO2 is present and is a white particle).
Nakabayashi does not teach where the plurality of nanoparticles comprises nanoparticles that are non-white and non-black in color.
O’Brien further teaches where the silicon nanowires are non-white and non-black in color (Paragraph 0042 where the nanowires are dark brown).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use dark brown silicon nanowires as the nanoparticles such that the nanoparticles comprise nanoparticles that are non-white and non-black in color because silicon nanowires are known to absorb as much as 99% of incident light over a broad spectral range (O’Brien Paragraph 0042) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2016/0126434) hereinafter “Nakabayashi” in view of Pschenitzka et al. (US 2018/0102449) hereinafter “Pschenitzka” and O’Brien et al. (US 2016/0074833) hereinafter “O’Brien”, as evidenced by https://web.archive.org/web/20150401161824/http://en.wikipedia.org/wiki/Black_silicon hereinafter “Black Silicon” (from April 1, 2015; See attached), and in further view of Harada (US 2019/0312187) hereinafter “Harada”.
Regarding claim 11, the combination of Nakabayashi, Pschenitzka, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above.
Nakabayashi does not teach where the plurality of nanoparticles comprises silicon nanoparticles.
Harada teaches a light emitting device where a light altering material (Item 6) comprises both light absorbing materials and light reflecting materials in a binder (Paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of nanoparticles, taught by Nakabayashi and Pschenitzka, include both light absorbing material and light reflecting material because including both light absorbing and light reflecting materials in a binder around a light emitting diode allows for the light altering material to exhibit both light reflecting and absorbing functions (Harada Paragraph 0045) such that during operation mode of the light emitting diodes, the relative luminous intensity is reduced in a non-light emitting area (Harada Paragraph 0049) and the reflectivity of the light altering material can be tuned to a desired reflectivity.  
As stated in the rejection of claim 10 above, O’Brien teaches where silicon nanowires are known to have low reflectance and high absorption over the visible wavelength spectra (Paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of the absorptive nanoparticles, taught by the combination of Nakabayashi, Pschenitzka and Harada, comprise silicon nanoparticles because silicon nanoparticles are known to absorb as much as 99% of incident light over a broad spectral range (O’Brien Paragraph 0042) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Regarding claim 12, the combination of Nakabayashi, Pschenitzka, O’Brien, Black Silicon and Harada teaches all of the elements of the claimed invention as stated above.
Nakabayashi does not teach where a total weight percent of the plurality of nanoparticles is in a range of about greater than 0% to about 15% of a total weight of the first light altering material.
Harada further teaches where an absorptive material in the light altering material has a total weight percent in a range of about greater than 0% to about 15% of a total weight of the first light altering material (Paragraph 0046 where black carbon [the absorptive material] has a weight percent of 1%).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a total weight percent of the plurality of silicon nanoparticles be in a range of about greater than 0% to about 15% of a total weight of the first light altering material because this results, in combination with the reflecting fillers, in a gray light characteristic (Harada Paragraph 0046) which helps to suppress the light leakage in a non light emitting area surrounding the light emitting area (Harada Paragraph 0013).
Further, the total weight percent of the plurality of nanoparticles in the light altering material is a result effective variable (Harada Paragraph 0046 where the amount of light reflective or absorptive material can be modified to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the total weight percent of the plurality of nanoparticles in the light altering material such that the first light reflective material comprises a weight percent in a range of about greater than 0% to about 15% because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2016/0126434) hereinafter “Nakabayashi” in view of Pschenitzka et al. (US 2018/0102449) hereinafter “Pschenitzka” and O’Brien et al. (US 2016/0074833) hereinafter “O’Brien”, as evidenced by https://web.archive.org/web/20150401161824/http://en.wikipedia.org/wiki/Black_silicon hereinafter “Black Silicon” (from April 1, 2015; See attached), and in further view of Basin et al. (US 2017/0301832) hereinafter “Basin”.
Regarding claim 16, the combination of Nakabayashi, Pschenitzka, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above.
Nakabayashi further teaches where the structure further comprises a first wavelength conversion element (Leftmost Item 17) registered with the first LED chip (Leftmost Item 14), wherein the first wavelength conversion element (Leftmost Item 17) comprises a first lumiphoric material (Paragraph 0119) and a second wavelength conversion element (Middle Item 17) registered with the second LED chip (Middle Item 14), wherein the second wavelength conversion element (Middle Item 17) comprises a second lumiphoric material (Paragraph 0119).
Nakabayashi does not teach where the first wavelength conversion element comprises a first superstrate and a first lumiphoric material that is arranged between the first superstrate and the first LED chip nor where the second wavelength conversion element comprises a second superstrate and a second lumiphoric material that is arranged between the second superstrate and the second LED chip.
Basin teaches where an individual light emitting unit (Item 350) includes a wavelength conversion element (Combination of Items 220 and 230) registered with an LED chip (Item 110), where the wavelength conversion element (Combination of Items 220 and 230) comprises a superstrate (Item 230) and a first lumiphoric material (Item 220) that is arranged between the superstrate (Item 230) and the LED chip (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first wavelength conversion element of Nakabayashi further comprise a first superstrate such that the first lumiphoric material is arranged between the first superstrate and the first LED chip and the second wavelength conversion element of Nakabayashi further comprise a second superstrate such that the second lumiphoric material is arranged between the second superstrate and the second LED chip because a superstrate is used to protect the lumiphoric layer, increase light output efficiency (Basin Paragraph 0036) and acts as a thermal dissipator (Basin Paragraph 0030).   
Regarding claim 17, Fig. 2C of Nakabayashi further teaches where the first light altering material (Item 18) is further arranged between the first wavelength conversion element (Leftmost Item 17) and the second wavelength conversion element (Middle Item 17).  
Claims 25-27, 30 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2016/0126434) hereinafter “Nakabayashi” in view of Harada (US 2019/0312187) hereinafter “Harada” and in further view of O’Brien et al. (US 2016/0074833) hereinafter “O’Brien” as evidenced by https://web.archive.org/web/20150401161824/http://en.wikipedia.org/wiki/Black_silicon hereinafter “Black Silicon” (from April 1, 2015; See attached).
Regarding claim 25, Fig. 2C of Nakabayashi teaches a light emitting diode (LED) device (Paragraph 0009) comprising: a submount (Item 13); a first LED chip (Leftmost Item 14) and a second LED chip (Middle Item 14) on a surface of the submount (Item 13), where the first LED chip (Leftmost Item 14) is laterally separated from the second LED chip (Middle Item 14) on the surface; a light altering material (Item 18) arranged between the first LED chip (Leftmost Item 14) and the second LED chip (Middle Item 14) on the submount (Item 13), where the light altering material (Item 18) comprises: a binder (Paragraph 0076 where silicone is used); one or more first particles configured to primarily reflect or refract light (Paragraph 0076 where TiO2 is used) emitted from the first LED chip (Leftmost Item 14) and the second LED chip (Middle Item 14).  
Nakabayashi does not teach where the light altering material comprises one or more second particles configured to primarily reflect or refract a first portion of light emitted from the first LED and the second LED chip and primarily absorb a second portion of light emitted from the first LED chip and the second LED chip.
Harada teaches a light emitting device where a light altering material (Item 6) comprises both light absorbing materials and light reflecting materials in a binder (Paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the binder of Nakabayashi include both light reflecting material (equivalent to the first particles) and light absorbing material (equivalent to the second particles) because including both light absorbing and light reflecting materials in a binder around a light emitting diode allows for the light altering material to exhibit both light reflecting and absorbing functions (Harada Paragraph 0045) such that during operation mode of the light emitting diodes, the relative luminous intensity is reduced in a non-light emitting area (Harada Paragraph 0049) and the reflectivity of the light altering material can be tuned to a desired reflectivity.  
O’Brien teaches where silicon nanowires are known to have low reflectance and high absorption over the visible wavelength spectra (Paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second particles in the binder taught by the combination of Nakabayashi and Harada comprise silicon nanowires because silicon nanowires are known to absorb as much as 99% of incident light over a broad spectral range (O’Brien Paragraph 0042 such that if it absorbs 99% of light, 1% is reflected or refracted) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
O’Brien further teaches where silicon nanowires have a dark brown color (Paragraph 0042).
The Applicant’s specification in Paragraph 0089 acknowledges that “A brown color or other non-black or non-white color provides a narrower absorption spectrum than particles that are black”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the dark brown silicon nanowires taught by O’Brien as the absorbing fillers taught by the combination of Nakabayashi and Harada such that one or more second particles are configured to primarily reflect or refract a first portion of light emitted from the first LED and the second LED chip and primarily absorb a second portion of light emitted from the first LED chip and the second LED chip. because silicon nanowires are known to absorb as much as (See Examiner’s Note below) 99% of incident light over a broad spectral range (O’Brien Paragraph 0042) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Nakabayashi does not teach where the one or more second particles comprise a reflectance percentage in a range from 20% to 70% for light emitted from the first LED chip and the second LED chip. 
However, when the one or more second particles comprise dark brown silicon nanowires as stated above, the one or more second particles will comprise a reflectance percentage in a range from about 20% to about 70% for light emitted from the first LED chip and the second LED chip. (See “Black Silicon” properties section where reflectivity of silicon can be anywhere from 20-30% and only black silicon needles have a reflectivity as low as 5%).
Examiner’s Note: The Examiner notes that the phrase “as much as” with respect to absorption means that absorption can be as high as a certain value, not that it necessarily is at the highest value indicated (in the case of O’Brien 99%). 
Regarding claim 26, Nakabayashi further teaches where the one or more first particles comprises TiO2 (Paragraph 0076).
Regarding claim 27, the combination of Nakabayashi, Harada, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above.
Nakabayashi does not teach where the one or more second particles comprise as least one of nanowires, mesowires, nanoparticles, mesoparticles, nanopowder or mesopowder.
O’Brien further teaches where silicon nanowires are known to be used for absorption of light (Paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more second particles comprise nanowires because silicon nanowires are known to absorb as much as 99% of incident light over a broad spectral range (O’Brien Paragraph 0042).
Regarding claim 30, Nakabayashi further teaches where the one or more first particles comprise a reflectance percentage in a range from 80% to 100% for light emitted from the first LED chip and the second LED chip (Paragraph 0075). 
Regarding claim 32, the combination of Nakabayashi, Harada, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above except where the one or more first particles comprise a weight percent that is in a range of 10% to 90% of a total weight percent of the light altering material.
However, the amount of reflective particles (equivalent to the one or more first particles) in a light altering material where light reflective particles and light absorbing particles are present is a result effective variable (Harada Paragraph 0046 where the amount of light reflective or absorptive material can be modified to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight percent of the one or more first particles in the light altering material such that the one or more first particles comprise a weight percent that is in a range of 10% to 90% of a total weight of the light altering material because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 33, the combination of Nakabayashi, Harada, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above except where the one or more first particles comprise a weight percent that is in a range of 25% to 70% of a total weight percent of the light altering material.
However, the amount of reflective particles (equivalent to the one or more first particles) in a light altering material where light reflective particles and light absorbing particles are present is a result effective variable (Harada Paragraph 0046 where the amount of light reflective or absorptive material can be modified to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight percent of the one or more first particles in the light altering material such that the one or more first particles comprise a weight percent that is in a range of 25% to 70% of a total weight of the light altering material because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 34, the combination of Nakabayashi, Harada, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above.
Nakabayashi does not teach where the one or more second particles comprise a weight percent that is in a range of greater than 0% to 15% of a total weight of the light altering material.
Harada further teaches where an absorptive material (equivalent to the second particles) in the light altering material has a weight percent in a range of about greater than 0% to about 15% of a total weight of the light altering material (Paragraph 0046 where the absorptive material has a weight percent of 1%).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more second particles comprise a weight percent that is in a range of greater than 0% to 15% of a total weight of the light altering material because this results, in combination with the reflecting fillers, in a gray light characteristic (Harada Paragraph 0046) which helps to suppress the light leakage in a non light emitting area surrounding the light emitting area (Harada Paragraph 0013).
Further, the amount of absorptive particles (equivalent to the one or more second particles) in a light altering material where light reflective particles and light absorbing particles are present is a result effective variable (Harada Paragraph 0046 where the amount of light reflective or absorptive material can be modified to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight percent of the one or more second particles in the light altering material such that the one or more second particles comprise a weight percent that is in a range of 0% to 15% of a total weight of the light altering material because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 35, the combination of Nakabayashi, Harada, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above.
Nakabayashi does not teach where the one or more second particles comprise a weight percent that is in a range of greater than 0% to 10% of a total weight of the light altering material.
Harada further teaches where an absorptive material (equivalent to the second particles) in the light altering material has a weight percent in a range of about greater than 0% to about 10% of a total weight of the light altering material (Paragraph 0046 where the absorptive material has a weight percent of 1%).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more second particles comprise a weight percent that is in a range of greater than 0% to 10% of a total weight of the light altering material because this results, in combination with the reflecting fillers, in a gray light characteristic (Harada Paragraph 0046) which helps to suppress the light leakage in a non light emitting area surrounding the light emitting area (Harada Paragraph 0013).
Further, the amount of absorptive particles (equivalent to the one or more second particles) in a light altering material where light reflective particles and light absorbing particles are present is a result effective variable (Harada Paragraph 0046 where the amount of light reflective or absorptive material can be modified to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight percent of the one or more second particles in the light altering material such that the one or more second particles comprise a weight percent that is in a range of 0% to 10% of a total weight of the light altering material because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 36, the combination of Nakabayashi, Harada, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above.
Nakabayashi does not teach where the one or more second particles comprise a weight percent that is in a range of greater than 0% to 5% of a total weight of the light altering material.
Harada further teaches where an absorptive material (equivalent to the second particles) in the light altering material has a weight percent in a range of about greater than 0% to about 5% of a total weight of the light altering material (Paragraph 0046 where the absorptive material has a weight percent of 1%).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more second particles comprise a weight percent that is in a range of greater than 0% to 5% of a total weight of the light altering material because this results, in combination with the reflecting fillers, in a gray light characteristic (Harada Paragraph 0046) which helps to suppress the light leakage in a non light emitting area surrounding the light emitting area (Harada Paragraph 0013).
Further, the amount of absorptive particles (equivalent to the one or more second particles) in a light altering material where light reflective particles and light absorbing particles are present is a result effective variable (Harada Paragraph 0046 where the amount of light reflective or absorptive material can be modified to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight percent of the one or more second particles in the light altering material such that the one or more second particles comprise a weight percent that is in a range of 0% to 5% of a total weight of the light altering material because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 37, the combination of Nakabayashi, Harada, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above.
Nakabayashi does not teach where the one or more second particles comprise a weight percent that is in a range of greater than 0% to 1% of a total weight of the light altering material.
Harada further teaches where an absorptive material (equivalent to the second particles) in the light altering material has a weight percent in a range of about greater than 0% to about 1% of a total weight of the light altering material (Paragraph 0046 where the absorptive material has a weight percent of 1%).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more second particles comprise a weight percent that is in a range of greater than 0% to 1% of a total weight of the light altering material because this results, in combination with the reflecting fillers, in a gray light characteristic (Harada Paragraph 0046) which helps to suppress the light leakage in a non light emitting area surrounding the light emitting area (Harada Paragraph 0013).
Further, the amount of absorptive particles (equivalent to the one or more second particles) in a light altering material where light reflective particles and light absorbing particles are present is a result effective variable (Harada Paragraph 0046 where the amount of light reflective or absorptive material can be modified to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight percent of the one or more second particles in the light altering material such that the one or more second particles comprise a weight percent that is in a range of 0% to 1% of a total weight of the light altering material because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 2016/0126434) hereinafter “Nakabayashi” in view of Harada (US 2019/0312187) hereinafter “Harada” and O’Brien et al. (US 2016/0074833) hereinafter “O’Brien”, as evidenced by https://web.archive.org/web/20150401161824/http://en.wikipedia.org/wiki/Black_silicon hereinafter “Black Silicon” (from April 1, 2015; See attached), and in further view of Huang (US 2015/0364660) hereinafter “Huang”.
Regarding claim 28, the combination of Nakabayashi, Harada, O’Brien and Black Silicon teaches all of the elements of the claimed invention as stated above except where the light altering material further comprises one or more third particles configured to substantially reflect light emitted from the first LED chip and second LED chip.
Huang teaches a light emitting device where a reflective layer (Item 70) comprises a combination of silicone, TiO2 and metal particles (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light altering material further comprise one or more third particles configured to substantially reflect light emitted from the first LED chip and second LED chip because metal particles in combination with TiO2 in a silicone are known to result in a reflective layer which enhances the quality of light output from the device (Huang Paragraph 0031).  
Regarding claim 29, the combination of Nakabayashi, Harada, O’Brien, Black Silicon and Huang teaches all of the elements of the claimed invention as stated above.
Nakabayashi does not teach where the one or more third particles comprise metal particles.
Huang teaches a light emitting device where a reflective layer (Item 70) comprises a combination of silicone, TiO2 and metal particles (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more third particles comprise metal particles because metal particles in combination with TiO2 in a silicone are known to result in a reflective layer which enhances the quality of light output from the device (Huang Paragraph 0031).  
Allowable Subject Matter
Claims 1-9, 18-21, 23, 24, 38 and 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the combination of limitations including where the first light-altering material comprises a plurality of nanowires and a plurality of mesowires which are configured to primarily absorb visible light in a first wavelength range and primarily refract visible light in a second wavelength range, where the plurality of nanowires and the plurality of mesowires comprise a mixture that is configured with an index of refraction in a range from 3 to 5 for a wavelength of 480 nanometers.
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 03/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and claim 1 and its dependent have been indicated as allowable.
Applicant's arguments filed 03/05/2021 with respect to claim 10, and similarly claim 25, have been fully considered but they are not persuasive. 
Specifically, the Applicant argues that O’Brien fails to provide the derivative for reflectivity values anywhere close to the recited 20% to 70%. While the Examiner agrees with the Applicant that O’Brien does not disclose the reflectivity range of 20-70%, the Examiner disagrees with the Applicant’s conclusion that O’Brien fails to provide a derivative basis for the reflectivity range. The Examiner relies on O’Brien to show properties of silicon nanoparticles, specifically that silicon nanoparticles are known to primarily absorb visible light in a first wavelength range and primarily refract visible light in a second wavelength range that is different than the first wavelength range. O’Brien teaches this by stating that silicon nanoparticles that are black or dark brown are known to absorb up to 99% of incident light. However, as O’Brien teach that the color may vary such that the color may be dark brown (not black), and uses the words “up to 99%”, one having ordinary skill art would understand that O’Brien would anticipate a reflectivity range less than 99%. Further, the Applicant’s own specification states in Paragraph 0089 that “Si has a color (e.g. brown…A brown color or other non-black or non-white colors provides a narrower absorption spectrum than particles that are black.”. Therefore, O’Brien, while not teaching the range of reflectivity being from 20-70%, provides a basis for the range and shows that silicon nanoparticles are capable of both absorbing light of a certain wavelength and refracting light of another wavelength.
The Applicant next argues that the 99% absorption disclosed by O’Brien is so far from the disclosed range of between 20 and 70% any inference of the claimed range from the teaching in O’Brien would be inconsistent with the teachings in O’Brien. The Examiner disagrees. O’Brien, as stated above, is relied upon for properties of silicon nanoparticles such as their ability to absorb and refract light of respective wavelengths and that Si can have different colors. The 99% absorption stated in O’Brien has to do with the most possible absorption when the color of the silicon is black. However, as stated above, O’Brien also teaches where the silicon may be dark brown. Based on O’Brien’s disclosure of a dark brown silicon, the Examiner then turns to the Black Silicon reference which states that, while black silicon has a reflectivity of 5% (which is close to the stated 99% absorption in O’Brien), silicon (non-black) may have a reflectivity of between 20 and 30%. The Examiner also notes that as the Examiner relies on the O’Brien reference for the characteristics of dark brown silicon nanoparticles and not the specific use in O’Brien, Applicant’s argument regarding the use of the silicon nanoparticles in O’Brien is not persuasive. Therefore, as O’Brien discloses a silicon nanoparticle that has a dark brown (non-black) color and absorption up to 99% (not 99% itself), the Applicant’s specification acknowledges that a silicon having a color other than black has a narrower absorption spectrum than that of black silicon and the Black Silicon reference discloses where silicon nanoparticles may have a reflectivity of between 20 and 30% (which falls within the Applicant’s claimed 20-70% reflectivity), the Examiner does not find the Applicant’s argument persuasive and continues to rely on the combination to read on the amended in language to claim 10 and 25.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891